NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3130-20

DANTE ROJAS, as administrator
of the Estate of JOHAN ROJAS
and administrator ad prosequendum
for the Estate of JOHAN ROJAS,

          Plaintiff-Appellant,

v.

THE ESTATE OF VICTOR
WRIGHT, and YAZMIN MOORE,

          Defendants,

and

J & J TRANSPORTATION,

     Defendant-Respondent.
______________________________

                   Argued September 12, 2022 – Decided September 23, 2022

                   Before Judges Whipple, Smith and Marczyk.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-6934-18.
            Corey A. Dietz argued the cause for appellant (Brach
            Eichler, LLC, attorneys; Corey A. Dietz, on the briefs).

            Eric A. Portuguese argued the cause for respondent
            (Lester Schwab Katz & Dwyer, LLP, attorneys; Felice
            J. Cotignola, on the brief).

PER CURIAM

      This case arises from a fatal motor vehicle accident. Plaintiff Dante Rojas,

as administrator of the Estate of Johan Rojas (decedent) and administrator ad

prosequendum for the Estate of Johan Rojas, appeals from the June 15, 2021

order granting summary judgment to defendant J & J Transportation (J & J). We

reverse and remand for trial.

                                         I.

                                        A.

      We derive the following from the summary judgment record. Decedent

was traveling eastbound on Interstate 280 at approximately 12:42 a.m. on

December 10, 2016, when his vehicle collided with a disabled tractor trailer

owned by J & J and operated by defendant Victor Wright.1 Wright parked the

tractor trailer on the right shoulder of the highway with the left rear tires of the



1
  No answer was filed on behalf of Wright and the court entered default and
subsequently dismissed Wright without prejudice. Plaintiff's counsel advised
the court that plaintiff will not be reinstating the claims against Wright.
                                                                              A-3130-20
                                         2
trailer partially in the right lane. The initial collision redirected decedent's

vehicle leftward into the center lane, where it struck a Lyft vehicle Yazmin

Moore2 was driving, and then further redirected rightward and struck the right

side of the tractor trailer. In the process, decedent's vehicle struck Wright.

Decedent was killed in the accident, and Wright died from his injuries

approximately a month later.

      Antonio Guinta was a rear seat passenger in the Lyft vehicle Moore was

driving. Guinta testified at his deposition he observed decedent passing on the

right side of the Lyft vehicle shortly before the accident. He indicated he saw

decedent using his cell phone a minute before the collision. He also stated

decedent maintained his lane and did not swerve in any way.

      Moore also testified decedent did not travel into the right shoulder and at

all times was in the right lane prior to the collision with the tractor trailer. Moore

further indicated she did not notice the tractor trailer was in the lane of travel

until she was on the shoulder of the road following the collision. Moore also

did not observe any reflective triangles in the roadway prior to the collision.




2
  No answer was filed on behalf of Moore and the court entered default against
her. Plaintiff's counsel advised the court that he subsequently agreed to dismiss
the claims against her.
                                                                                A-3130-20
                                          3
       New Jersey State Trooper Daniel Kim, who investigated the accident,

testified he observed tandem tire marks measuring approximately two-tenths of

a mile in the right lane of travel created by the left rear tires of the tractor trailer

prior to the collision. Trooper Kim did not recall seeing any traffic cones or

reflective triangles near the scene of the accident when he arrived. Wright did

not place any flares on the road prior to the collision. Decedent's blood alcohol

content (BAC) was .062 3 according to the New Jersey State Police report. 4

       The State Police's inspection of the tractor trailer after the accident

revealed multiple violations, including: exceeding the maximum registered

weight of 80,000 pounds; air leaks on numerous axles for the brake lines which

maintained pressure to the brakes; the "left and right axle [one] brakes" were

inoperable with rust on the friction surface; no reflective materials were on the

rear of the truck; and "so many air leaks that one brake at a time could only be




3
    Defendant's toxicology expert calculated decedent's BAC as .074.
4
   Trooper Kim attributed the collision to decedent failing to perceive J & J's
truck stopped on the right shoulder and failing to maintain directional control of
his vehicle. He further attributed the crash to the position of the tractor trailer
parked partially in the right lane. We did not consider these opinions in deciding
this appeal. We leave it to the trial court's careful consideration as to whether
these opinions will be admissible at trial.


                                                                                 A-3130-20
                                           4
checked when inspecting the brakes."         The inspection revealed a total of

eighteen federal violations.

      Plaintiff retained David Stopper, an expert in trucking and federal motor

carrier regulations. Stopper opined Wright was operating the tractor trailer in

an "out-of-service" condition at the time of the collision, and it should not have

been on the highway. He further indicated the emergency brake system most

likely engaged as a result of significant air pressure loss, and when Wright

attempted to pull the tractor trailer off the road with the brakes dragging, he was

unable to remove the entire trailer out of the travel lane. He also opined Wright

failed to place appropriate reflective warning triangles behind the disabled

vehicle pursuant to federal regulations. 5 In short, had it not been for Wright

operating the vehicle in an out-of-service condition, being unable to pull the

vehicle entirely off the roadway, and his failure to place reflective triangles to

warn oncoming motorists, the fatal accident would not have occurred.

                                        B.

      The trial judge deciding the summary judgment motion indicated:

            [W]hile not necessarily accepting J & J's position that
            Rojas' actions were the sole cause of the accident, the

5
  James Rawle, the owner of J & J Transportation, also conceded that when a
vehicle breaks down, the driver must set up reflective triangle signals to warn
on-coming traffic.
                                                                             A-3130-20
                                        5
            court agrees with J & J's argument that only speculation
            would allow a finding that [decedent] crashed into the
            rear of the tractor-trailer because its position was
            slightly in the right lane. The tragic outcome of the
            accident means that plaintiff cannot produce any
            statement or testimony regarding the accident from
            [decedent's] perspective. Thus, plaintiff cannot provide
            any nonspeculative evidence to support a causation
            theory based on the position of the tractor-trailer and
            cannot establish J & J's liability in the absence of
            [Wright's] testimony.

The trial court further noted, "there is unrebutted evidence that plaintiff's

decedent was impaired by alcohol . . . and was observed using his cell phone

approximately one minute before the collision." Finally, the court concluded

this was a case in which decedent's negligence should, as a matter of law, bar

his negligence cause of action. Specifically, the court noted, "[e]ven assuming

that the moving defendant was negligent in failing to maintain its tractor trailer,

or that the driver Wright was negligent in leaving a portion of the tire in the

roadway, a rational factfinder must conclude that [decedent's] negligence

exceeds [defendants'] aggregate negligence."

                                        II.

      Plaintiff contends defendant exclusively argued before the trial judge that

decedent was the sole proximate cause of the accident. Plaintiff notes "[d]espite

no parties raising an issue as to the amount of percentages of liability in either


                                                                             A-3130-20
                                        6
the moving papers or at oral argument," the trial court determined plaintiff's

negligence as a matter of law should bar his negligence claim.

      Plaintiff argues the trial court's decision determining plaintiff's negligence

exceeded the aggregate negligence of J & J and its driver, is incorrect and

encroached upon a determination that could only have been made by a jury.

Plaintiff further contends the trial court failed to appreciate the standard for

summary judgment and the evidence put forth by plaintiff. Plaintiff notes while

there is evidence that a witness observed decedent utilizing his cell phone a

minute prior to the collision, there is no evidence to indicate what happened

from that point in time until the collision. Moreover, decedent's BAC was below

the legal limit. Plaintiff asserts the evidence presented is not so one-sided that

defendant must prevail as a matter of law.

      Defendant counters the trial court correctly granted summary judgment in

defendant's favor by evaluating the comparative negligence of the parties.

Defendant maintains the decedent's failure to make proper observations as he

was driving was the sole proximate cause of the accident, and there is no

admissible, nonspeculative evidence the accident was proximately caused by

J & J's trailer being disabled and slightly in the right lane.




                                                                              A-3130-20
                                         7
       Defendant's toxicologist, Donald Fox, Ph.D., calculated decedent's BAC

at the time of the accident to be .074 and deduced that it substantially and

directly impaired his ability to safely operate his vehicle. Defendant notes Dr.

Fox's opinion was unrebutted. Defendant emphasizes decedent was distracted

and used his cell phone shortly before the accident as he approached J & J's

trailer.   Defendant contends the hazard warning lights on the trailer were

flashing at the time of the accident. Moreover, the tractor trailer had reflective

tape affixed to the rear impact guard and vertical supports.

       Defendant further argues because neither decedent nor Wright are able to

offer testimony, there is no admissible, nonspeculative evidence that the

accident was caused by J & J's tractor trailer being disabled and partially in the

right lane.

                                       III.

       In reviewing whether the court erred in granting defendant's motion for

summary judgment, we apply several well-established principles. On such a

motion, the court must "consider whether the competent evidential materials

presented, when viewed in the light most favorable to the non-moving party, are

sufficient to permit a rational factfinder to resolve the alleged disputed issue in

favor of the non-moving party." Brill v. Guardian Life Ins. Co. of Am., 142 N.J.


                                                                             A-3130-20
                                        8
520, 540 (1995); see also R. 4:46-2(c). If there is competent evidence reflecting

materially disputed facts, the motion for summary judgment should be denied.

See Parks v. Rogers, 176 N.J. 491, 502 (2003); Brill, 142 N.J. at 540. To grant

the dispositive motion, the court must find that the evidence in the record "is so

one-sided that one party must prevail as a matter of law." Brill, 142 N.J. at 540

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)). Our de

novo review of an order granting summary judgment must observe the same

standards. See IE Test, LLC v. Carroll, 226 N.J. 166, 184 (2016) (citing Brill,

142 N.J. at 540).

      The trial judge articulated the correct standard for summary judgment, but

was overly solicitous of defendant's comparative negligence arguments in

rendering her decision. As the trial court noted, there is evidence in the record

decedent consumed alcohol prior to the accident and used his cell phone "a

minute" before the collision. The court further referenced the "unrebutted"

testimony of defendant's toxicology expert. 6      Moreover, there is evidence


6
  Significantly, "a factfinder is not bound to accept the testimony of an expert
witness, even if it is unrebutted by any other evidence." Torres v. Schripps, Inc.,
342 N.J. Super. 419, 431 (App. Div. 2001); Model Jury Charge (Civil), 1.13,
"Expert Testimony" (2018) (instructing that jurors "are not bound by the
testimony of an expert[;] . . . may give it whatever weight [they] deem is
appropriate[;] [and] may accept or reject all or part of an expert's opinion(s)").


                                                                             A-3130-20
                                        9
decedent did not make proper observations of the disabled tractor trailer despite

its hazard lights being activated.      However, the court did not give proper

consideration to the evidence regarding defendant's negligence.

      Notably, the record reveals Wright parked J & J's disabled tractor trailer

with a portion of the trailer in the lane of travel, and he failed to place reflective

triangles and flares in order to warn oncoming motorists, particularly in light of

the fact this accident occurred at approximately 12:42 a.m. Notwithstanding the

testimony regarding decedent's cell phone use, Guinta also testified decedent

maintained his lane of travel and did not swerve in any way. Moore indicated

decedent did not travel into the right shoulder and at all times was in the right

lane prior to the collision with the tractor trailer. Moore further testified she did

not notice the flatbed of the tractor trailer was in the lane of travel until after the

accident.    Furthermore, plaintiff's expert opines J & J was negligent in

maintaining the vehicle and, at the time of the collision, the truck should have

been prohibited from being on the road.

      These facts, when viewed in a light most favorable to plaintiff, raise a fact

issue as to J & J's negligence. Based on the record before the court, it cannot be

said as a matter of law that no reasonable juror could conclude that defendant's

negligence did not exceed decedent's negligence. Rather, a rational fact finder


                                                                                A-3130-20
                                         10
could determine defendant's negligence exceeds plaintiff's negligence,

particularly when viewing the evidence in a light most favorable to plaintiff .

Once plaintiff's proofs, viewed most favorably towards plaintiff, establish a

genuinely disputed issue of fact as to any negligence on the part of defendant,

the degree of that negligence is a jury question. See Brill, 142 N.J. at 536

(holding "if reasonable minds could differ as to whether any negligence ha[s]

been shown, the motion should be denied.") (emphasis added) (quoting Bell v.

Eastern Beef Co., 42 N.J. 126, 129 (1964)). The issue here concerning the

degree of responsibility between these two parties similarly presents a fact-

sensitive question for the jury.

      It appears the trial judge analyzed the facts focusing almost exclusively

on the negligence of decedent and engaged in weighing of the evidence. The

trial court's function here is not "to weigh the evidence and determine the truth

of the matter but to determine whether there is a genuine issue for trial." Brill,

142 N.J. at 540. We determine the issues in this case require a trial on the merits.

      Reversed and remanded for trial.




                                                                              A-3130-20
                                        11